A DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The previous 35 U.S.C. 112(b) rejections of claims 1-10 have been withdrawn, as Claims 1-10 have been amended to overcome the previous rejections.

Double Patenting
4.	The previous double patenting rejection of the previous claims 1-10 has been withdrawn, as the present claims have been amended to overcome the previous rejection.



Allowable Subject Matter
5.	Claims 1 and 3-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: An energy control device for use in combination with an ultrasonic treatment instrument is well known in the art.  Further, there are various publications that teach this device with an ultrasonic treatment instrument, in which the energy control device comprises a processor configured to detect various electrical characteristics.  This is supported by at least the references cited during the prosecution of the case.  However, it is not taught that the processor is configured to detect an increase start time at which the electrical characteristic value increases, the processor also configured to calculate an increase amount of the electric characteristic value from the increase start time, and configured to reset to zero the integrated value of the difference value from the decrease start time, in a case which, before the integrated value from the decrease start time was detected and the increase amount of the electric characteristic value from the increase start time become greater than a predetermined increase amount.  After amendments, such as the incorporation of allowable subject matter in previous claim 2 into the independent claims 1 and 10, the Examiner takes the position that the present claims are allowable over the present prior art.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794